The State




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                     Friday, April 17, 2015

                                     No. 04-15-00046-CR

                                     Freddie Lee SCOTT,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 437th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2009CR8008
                        Honorable Lori I. Valenzuela, Judge Presiding


                                        ORDER
        On April 6, 2015, we ordered Appellant to provide written proof to this court that the
reporter’s record has been requested and Appellant was entitled to appeal without paying the
reporter’s fees. On April 9, 2015, Appellant filed a response satisfying our April 6, 2015 order.
       We ORDER court reporter Mary Beth Simpkins to prepare, certify, and file the reporter’s
record in this court within TWENTY DAYS of the date of this order. See TEX. R. APP. P.
35.3(b),(c).



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of April, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court